DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5 and 7are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3, 5 and 7 recite “the first transmission gap configuration is applied to physical downlink control channels and physical downlink shared channels but not the physical 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambhwani et al. (US 2010/0238829) in view of HUAWEI et al., UE reconfiguration for NB-loT multi-carrier operation, R2-163276, 3GPP TSG-RAN WG2 NB-loT \dhoc Meeting#2 Sophia  (Hereafter, R2-163276) (cited in Applicant’s IDS filed on December 5, 2019).

Regarding claim 1, Sambhwani discloses a base station (Sambhwani, paragraph [0030], base station), comprising: 
sending circuitry configured to send a first transmission gap configuration information for anchor carriers and send a second transmission gap configuration information for non-anchor carriers (Sambhwani, paragraph [0049], Node B configures different configurations for primary and secondary carrier; paragraph [0051], configurations of anchor carrier and secondary carrier are received from a Node B; paragraph [0056], primary carrier and secondary carrier have gap that are configured separately; Fig. 10B, gap 1008 in anchor carrier and 1010 in secondary carrier), wherein 
wherein the second transmission gap configuration information includes (Sambhwani, paragraph [0056], primary carrier and secondary carrier have gap that are configured separately; Fig. 10B, gap 1008 in anchor carrier and 1010 in secondary carrier):
a use of no transmission gap (Sambhwani, paragraph [0056] that the secondary carrier MAY include a gap that is aligned in time with the gap in the anchor carrier.  The use of term “may” means that the secondary gap also may not be aligned with the primary gap and may even not be present at all), and 
the first transmission gap configuration information is applied to physical downlink control channels and physical downlink shared channels but not the physical broadcast channel (Sambhwani, Fig. 7A; paragraph [0042], BCH defines overall system configuration; paragraph 

Sambhwani does not explicitly disclose that the sending circuitry is further configured to send a physical broadcast channel on the anchor carriers.

R2-163276 discloses the second transmission gap configuration information (R2-163276, page 2, first 8 lines of Section 3, optional additional gap configuration for other PRBs) includes: 
a use of no transmission gap (R2-163276, page 2, first 8 lines of Section 3, single gap configuration is defined for NB-IoT downlink transmission, optional additional gap configuration for other PRBs is optionally not used), and 
the sending circuitry is further configured to send a physical broadcast channel on the anchor carriers (R2-163276, page 2, lines 17-19 of Section 3, anchor carrier that the UE has received PCBCH).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have selectable second transmission gap configurations in the invention of Sambhwani.  The motivation to combine the references would have been to provide flexibility in the scheduling transmission gaps in order to efficiently use communication resources.

Claim 3 is rejected under substantially the same rationale as claim 1.

Regarding claim 5, Sambhwani discloses a user equipment (Sambhwani, paragraph [0030], user equipment), comprising:  2Attorney Docket No.: US75414 
receiving circuitry configured to receive a first transmission gap configuration information for anchor carriers and receive a second transmission gap configuration information for non-anchor carriers (Sambhwani, paragraph [0049], Node B configures different configurations for primary and secondary carrier; paragraph [0051], configurations of anchor carrier and secondary carrier are received from a Node B; paragraph [0056], primary carrier and secondary carrier have gap that are configured separately; Fig. 10B, gap 1008 in anchor carrier and 1010 in secondary carrier),wherein 
wherein the second transmission gap configuration includes 
a use of no transmission gap (Sambhwani, paragraph [0056] that the secondary carrier MAY include a gap that is aligned in time with the gap in the anchor carrier.  The use of term “may” means that the secondary gap also may not be aligned with the primary gap and may even not be present at all), and 
the first transmission gap configuration information is applied to physical downlink control channels and physical downlink shared channels but not the physical broadcast channel (Sambhwani, Fig. 7A; paragraph [0042], BCH; paragraph [0049], DPCCH, DPDCH disclosed as configurable on anchor carrier, BCH is not disclosed as being available to have transmission gaps configured; paragraph [0056], primary carrier has a gap configured; Further, Applicant 

Sambhwani does not explicitly disclose that the second transmission gap configuration is selectably configured.

R2-163276 discloses the second transmission gap configuration information (R2-163276, page 2, first 8 lines of Section 3, optional additional gap configuration for other PRBs) includes: 
a use of no transmission gap (R2-163276, page 2, first 8 lines of Section 3, single gap configuration is defined, optional additional gap configuration for other PRBs is optionally not used), and
the receiving circuitry is further configured to receive a physical broadcast channel on the anchor carriers (R2-163276, page 2, lines 17-19 of Section 3, anchor carrier that the UE has received PCBCH).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have selectable second transmission gap configurations in the invention of Sambhwani.  The motivation to combine the references would have been to provide flexibility in the scheduling transmission gaps in order to efficiently use communication resources.

Claim 7 is rejected under substantially the same rationale as claim 5.


Claims 2, 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambhwani in view of R2-163276, and further in view of Intel Corporation, DL gaps and remaining details of timing relationships for NB-IoT, R1-162973, 3GPP TSG-RAN WG1 Meeting#84bis, Busan, South Korea, 11th-15th April, 2016 (Hereafter, Intel).

Regarding claim 2, Sambhwani in view of R2-163276 discloses the base station according to claim 1, wherein:
configuration information is configured by radio resource control (RRC) signaling specific for user equipment (Sambhwani, paragraph [0040], RRC layer handles configuration of radio resources).  

Sambhwani does not explicitly disclose that the first transmission gap configuration information is configured by a system information block (SIB).

Intel discloses the first transmission gap configuration information is configured by a system information block (SIB) (Intel, page 1, Section 1, line 8, Gap configuration is provided by SIB signaling); and 
the second transmission gap configuration information is configured by radio resource control (RRC) signaling specific for user equipment (Intel, page 4, Section 2.3, lines 1-4, separate gap configurations are signaled by RRC signaling).  


Claims 4, 6 and 8 are rejected under substantially the same rationale as claim 2.



Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the present Amendment and Response should address the Examiner’s 112 rejection.   However, the present Amendment and Response does not address the Examiner’s 112 rejection.  
Applicant further asserts that the claims are patentable because the disclosure in Sambhwani, paragraph [0056], that “the secondary carrier MAY [or may not] include a gap that is aligned in time with the gap in the anchor carrier,” does not mean that the secondary carrier MAY include a gap aligned in time with the gap in the anchor carrier.  Rather, Applicant argues that the cited sentence in paragraph should be interpreted to mean that the secondary carrier definitely includes a gap that may [or may not] be aligned in time with the gap in the anchor carrier.  However, this argument is incorrect, and is in direct opposition to the plain meaning of may not be aligned with the primary gap and may even not be present at all.
	Applicant further asserts that the limitation “the first transmission gap configuration information is applied to physical downlink control channels and physical downlink shared channels but not the physical broadcast channel” is supported by the disclosure in Applicant’s that a base station may configure a transmission gap in order to ensure fair scheduling opportunity; in combination with Applicant’s additional further assertion that, according to common general technical knowledge, PBCH has no concept of a “fair scheduling opportunity.”  However, this is incorrect.  The disclosure, in Applicant’s Specification, that a base station may configure a transmission gap in order to ensure fair scheduling opportunity would not be understood by a person of ordinary skill in the art to disclose the limitation, “the first transmission gap configuration information is applied to physical downlink control channels and physical downlink shared channels but not the physical broadcast channel.”
	Applicant further asserts that the feature wherein "the first transmission gap configuration information is applied to physical downlink control channels and physical downlink shared channels but not the physical broadcast channel" in independent claim 1 is not common general technical knowledge. However, this is contradicted by Applicant’s assertion, in the present Response, that according to common general technical knowledge, PBCH has no concept of a “fair scheduling opportunity” for a transmission gap.  
Applicant further asserts that the cited references do not teach the receiving circuitry is further configured to receive a physical broadcast channel on the anchor carriers, and the first .   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466